Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 1 ofygrQ$Page|D 49

 

AF Apptoval id

UNITED STATES DISTRICT CGURT
l\/HDDLE DISTRICT OF FLORIDA
TAl\/IPA DIVISION

UNITED STATES OF AMERICA

v. CASE NO. 81 lS-cr-SZS-T~27AEP
l\/IELISSA JAMES

PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. ll(c), the United States of Ametica, by
Maria Chapa Lopez, United States Attorney for the l\/liddle District of
Florida, and the defendant, MELISSA JAMES, and the attorney for the

defendant, David Dee, Esquire, mutually agree as folloWs:

A. Particularizetl Terms

l. Count(s) Pleadmg To

The defendant shall enter a plea of guilty to Count One of the
lndictment. Count One charges the defendant With possession With intent to
distribute 5 grams or more of metliamphetamine, in Violation of 21 U.S.C. §§
84l(a)(l) and (b)(l)(B).

2. Minimum and Maximum Penalties

Count One is punishable by a mandatory minimum term of 5

yeai‘s’ imprisonment up to 40 years’ imprisonment, a fine not to exceed

$5,000,000, a term of supervised release of at least 4 years up to life, and a

Defendant’s lnitials -

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 2 of 20 Page|D 50

special assessment of $lOO. With respect to certain offenses, the Court shall
order the defendant to make restitution to any Victim of the offense(s), and
with respect to other offenses, the Court may order the defendant to make
restitution to any Victim of the offense(s), or to the community, as set forth
below.
3. Alleyne V. United States and Annrendi V. New Jersey

Under Alleyne V. United States, 133 S. Ct. 215 l (2013), and
ADprendi V. New JerseV, 5 30 U.S. 466 (2000), a minimum sentence of 5 years’
imprisonment and a maximum sentence of 40 years’ imprisonment may be
imposed because the following facts have been admitted by the defendant and
are established by this plea of guilty:

The defendant possessed with intent to distribute 5 grams or
more of methamphetamine

4. Elements of the Offense(s)

The defendant acknowledges understanding the nature and
elements of the offense(s) with which defendant has been charged and to
which defendant is pleading guilty The elements of Count One are:

First: The defendant knowingly possessed
methamphetamine;

Second: T he defendant intended to distribute the
methamphetamine; and

Defendant’s lnitials 4le 2

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 3 of 20 Page|D 51

Third: The weight of the methamphetamine the defendant
possessed was 5 grams or more.

5. _l\lo Fuither Charges
lf the Court accepts this plea agreement, the United States
Attorney's Office for the Middle District of Florida agrees not to charge
defendant with committing any other federal criminal offenses known to the
United States Attorney's Office at the time of the execution of this agreement,
related to the conduct giving rise to this plea agreement
6. Guidelines Sentence
Pursuant to Fed. R. Crim. P. ll(c)(l)(B), the United States will
recommend to the Court that the defendant be sentenced within the
defendant’s applicable guidelines range as determined by the Court pursuant
to the United States Sentencing Guidelines, as adjusted by any departure the
United States has agreed to recommend in this plea agreement The parties
understand that such a recommendation is not binding on the Court and that,
if it is not accepted by this Court, neither the United States nor the defendant
will be allowed towithdraw from the plea agreement, and the defendant will
not be allowed to withdraw from the plea of guilty.
7. Acceptance of Responsibilitv ~ Three Levels v
At the time of sentencing, and in the event that no adverse

information is received suggesting such a recommendation to be unwarranted,

Defendant’s lnitials /2 _ f 3

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 4 of 20 Page|D 52

the United States will not oppose the defendant’s request to the Court that the
defendant receive a two-level downward adjustment for acceptance of
responsibility, pursuant to USSG §BEl. l(a). The defendant understands that
this recommendation or request is not binding on the Court, and if not
accepted by the Court, the defendant will not be allowed to withdraw from the
plea.

Further, at the time of sentencing, if the defendants offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG §BEl.l(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §SEl. l(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the
l\/liddle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,

or otherwise

,. \._\
Defendant’s lnitial_s ~/ZK: ij 4

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 5 of 20 Page|D 53

8. Cooperation ~ Substantial Assistance to be Considered
Defendant agrees to cooperate fully with the United States in the

investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendants
possession or control, and to be reasonably available for interviews which the
United States may require lf the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation
qualifies as “substantial assistance" in accordance with the policy of the United
States Attorney for the l\./liddle District of Florida, warranting the filing of a
motion at the time of sentencing recommending (l) a downward departure
from the applicable guideline range pursuant to USSG §5Kl .l, or (2) the
imposition of a sentence below a statutory minimum7 if any, pursuant to 18
U.S.C. § 3553(€), or (3) both. lf the cooperation is completed subsequent to
sentencing the government agrees to consider whether such cooperation
qualifies as l'substantial assistance" in accordance with the policy of the United

States Attorney for the Middle District of Florida, warranting the filing of a

" /
Defendant’s lnitials %/(/ 5

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 6 of 20 Page|D 54

motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crirn. P. 35(b). I_n any case, the defendant
understands that the determination as to whether "substantial assistance" has
been provided or what type of motion related thereto will be filed, if any, rests
solely with the United States Attorney for the l\/liddle District of Florida, and
the defendant agrees that defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise
9. Use of lnformation ~ Section lBl.S
Pursuant to USSG §lBl.S(a), the United States agrees that no
self~incriminating information which the defendant may provide during the
course of defendants cooperation and pursuant to this agreement shall be used
in determining the applicable sentencing guideline range7 subject to the
restrictions and limitations set forth in USSG §lB l .S(b).
lO. Cooperation ~ Responsibilities of Parties
a. The government will make known to the Court and other
relevant authorities the nature and extent of defendants cooperation and any
other mitigating circumstances indicative of the defendants rehabilitative
intent by assuming the fundamental civic duty of reporting crirne. However,

the defendant understands that the government can make no representation

   
 
 
 

,l
Defendant’s initials 9

\,-

f .

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 7 of 20 Page|D 55

that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation

b. lt is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the defendant falsely implicate or
incriminate any person, or should the defendant fail to voluntarily and
unreservedly disclose and provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted
herein, the following conditions shall apply;

(l) T he defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement or for obstruction of justice

(2) The United States may prosecute the defendant for
the charges which are to be dismissed pursuant to this agreement, if any, and
may either seek reinstatement of or refile such charges and prosecute the
defendant thereon in the event such charges have been dismissed pursuant to
this agreement With regard to such charges, if any, which have been
dismissed, the defendant, being fully aware of the nature of all such charges
now pending in the instant case, and being further aware of defendants rights,

as to all felony charges pending in such cases (those offenses punishable by

,4

Defendant’s lnitials -/ 7

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 8 of 20 Page|D 56

imprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order
dismissing them or, alternatively, does hereby waive, in open court,
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges

(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance
with this agreement the United States agrees to forego, and the defendant
agrees to waive the statute of limitations and any speedy trial claims as to any
such offenses

(4) The government may use against the defendant the
defendants own admissions and statements and the information and books,
papers, documents, and objects that the defendant has furnished in the course

of the defendants cooperation with the government

Defendant’s lnitials ‘ 7 l 8

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 9 of 20 Page|D 57

(5) T he defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement with regard to those counts
to which the defendant has pled; or in the alternative at the option of the
United States, the United States may move the Court to declare this entire
plea agreement null and void.

ll. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 2l U.S.C. § 853, whether in the possession or control of
the United States, the defendant or defendants nominees.

The defendant agrees and consents to the forfeiture of these
assets pursuant to any federal criminal, civil judicial or administrative
forfeiture action. The defendant also agrees to waive all constitutional_,
statutory and procedural challenges (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this Plea
Agreement on any grounds, including that the forfeiture described herein

constitutes an excessive fme, was not properly noticed in the charging

Defendant’s initials 9

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 10 of 20 Page|D 58

instrument addressed by the Court at the time of the guilty plea, announced at
sentencing or incorporated into the judgment

lf the United States seeks the forfeiture of specific assets pursuant
to Rule 32.2(b)(4), the defendant agrees that the preliminary order of forfeiture
will satisfy the notice requirement and will be final as to the defendant at the
time it is entered in the event the forfeiture is omitted from the judgment the
defendant agrees that the forfeiture order may be incorporated into the written
judgment at any time pursuant to R_ule 36.

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture and to transfer custody of such property
to the United States before the defendant’s sentencing To that end, the
defendant agrees to make a full and complete disclosure of all assets over
which defendant exercises control directly or indirectly, including all assets
held by nominees, to execute any documents requested by the United States to
obtain from any other parties by lawful means any records of assets owned by
the defendant, and to consent to the release of the defendants tax returns for
the previous five years. The defendant further agrees to be interviewed by the
government prior to and after sentencing, regarding such assets and their
connection to criminal conduct The defendant further agrees to be

polygraphed on the issue of assets, if it is deemed necessary by the United

_Defendant’s lnitials ' lO

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 11 of 20 Page|D 59

States. The defendant agrees that Federal Rule of Criminal Procedure ll and
USSG § lBl.S will not protect from forfeiture assets disclosed by the
defendant as part of the defendants cooperation

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the
defendants sentencing ln addition to providing full and complete
information about forfeitable assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers

Forfeiture of the defendants assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment or any other penalty
the Court may impose upon the defendant in addition to forfeiture

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement, the defendant
may be found ineligible for a reduction in the G-uidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement

The defendant agrees that the forfeiture provisions of this plea

agreement are intended to, and will, survive the defendant notwithstanding

the abatement of any underlying criminal conviction after the execution of this

Defendant’s lnitials l l l

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 12 of 20 Page|D 60

agreement The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including any agreed forfeiture amount, is collected
in full.
B. Standard 'l`erms and Conditions
l. Restitution, St>ecial Assessment and F inc

The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, Mll order the defendant to make restitution
to any victim of the offense(s), pursuant to 13 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663, including restitution as to all counts charged, Whether or not the
defendant enters a plea of guilty to such counts, and Whether or not such
counts are dismissed pursuant to this agreement The defendant further
understands that compliance With any restitution payment plan imposed by
the Court in no Way precludes the United States from simultaneously pursuing
other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),\

including, but not limited to, garnishment and execution, pursuant to the

Defendant’s lnitials L 12

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 13 of 20 Page|D 61

l\/landatory Victims Restitution Act, in order to ensure that the defendants
restitution obligation is satisfied

On each count to Which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. To ensure
that this obligation is satisfied, the Defendant agrees to deliver a check or
money order to the Clerl§ of the Court in the amount of $100.00, payable to
"Clerl<, U.S. District Court" Within ten days of the change of plea hearing

The defendant understands that this agreement imposes no
limitation as to fine _

2. Supervised Release

The defendant understands that the offense(s) to vvhich the
defendant is pleading provide(s) for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant Would be subject to a further term of
imprisonment

3. lmmigration Conseduences of l"leadin,¢;r Guilty

The defendant has been advised and understands that, upon
conviction, a defendant vvho is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the
United States in the future

'/i

Defendant’s initials 13

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 14 of 20 Page|D 62

4. Sentencing lnformation
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
bac_l<:ground, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendants criminal activities,
if any, not iimited to the count(s) to Which defendant pleads, to respond to
comments made by the defendant or defendants counsel, and to correct any
misstatements or inaccuracies The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
5. Financial Disclosures
_Pursuant to 18 U.S.C. § 3664(d)(3) and Fed, R. Crim. P.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United
States Attorney’s Office vvithin 30 days of execution of this agreement an
affidavit reflecting the defendants financial condition The defendant
promises that her financial statement and disclosures vvill be complete,
accurate and truthful and vvill include all assets in Which she has any interest
or over Which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The

defendant further agrees to execute any documents requested by the United

Defcndant’s lnitials 14

 

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 15 of 20 Page|D 63

States needed to obtain from any third parties any records of assets owned by
the defendant directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendants tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney‘s Office to provide to, and obtain from, the United States
Probation foice, the financial affidavit any of the defendants federal, state,
and local tax returns, bank records and any other fmanciai information
concerning the defendant for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's foice to obtain current credit reports in order to evaluate the
defendants ability to satisfy any financial obligation imposed by the Court.
6. Sentencing Recommendations

lt is understood by the parties that the Court is neither a party to
nor bound by this agreement The Court may accept or reject the agreement
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office, The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will

be determined solely by the Court, With the assistance of the United States

   

Defendant’s lnitials 15

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 16 of 20 Page|D 64

Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendants attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to Withdravv
defendants plea pursuant to this plea agreement The government expressly
reserves the right to support and defend any decision that the Court may make
with regard to the defendants sentence, whether or not such decision is
consistent with the governments recommendations contained herein

7. Defendant’s Waiver of Right to Ar)peal the Sentence

The defendant agrees that this Court has jurisdiction and

authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendants sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendants applicable guidelines range §
determined bv the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the

Constitution; provided, however, that if the government exercises its right to

Defendant’s initials 16

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 17 of 20 Page|D 65

appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(21).
8. Middle District of Florida Agreement
lt is further understood that this agreement is limited to the
Office of the United States Attorney for the Middle District of Florida and
cannot bind other federal, state7 or local prosecuting authorities, although this
office will bring defendants cooperation, if any, to the attention of other
prosecuting officers or others, if requested
9. Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendants entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty neely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendants attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,

intimidation, or coercion of any kind T he defendant further acknowledges

Defendant’s lnitials 17

 

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 18 of 20 Page|D 66

defendants understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendants complete satisfaction with the representation
and advice received from defendants undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the
right to be tried by a jury with the assistance of counsel, the right to_ confront l
and cross-examine the witnesses against defendant, the right against
compulsory self~incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendants defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.

The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendants answers may later be used
against defendant in a prosecution for perjury or false statement The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to

hold public office, to serve on a jury, or to have possession of firearms

Defendant’s lnitials 18

 

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 19 of 20 Page|D 67

ll. Factual Basis
Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth below are true, and were this case to go to trial, the United States would
be able to prove those specific facts and others beyond a reasonable doubt
EM§

On August 18, 2017, an ATF confidential informant (“Cl”) arranged a
methamphetamine deal between the defendant and an undercover ATF agent
(“UC”). The deal took place at a residence in New Poit Richey, Florida.

During the deal, the defendant walked into the residence carrying a
purse. She placed the purse on the kitchen table, removed 245 grams of pure
methamphetamine, and handed it to the UC in exchange for $700. During the
deal, the defendant discussed doing future deals with the UC.

Audio/ video footage of the deal clearly captures the defendants face
and the hand-to-hand transaction

The above is merely a brief summary of the events, some of the persons
involved, and other information relating to this case. lt does not include, nor
is it intended to include, all of the events, persons involved, or other

information relating to this case.

Defendant’s lnitials 19

 

Case 8:18-cr-00538-.]DW-AEP Document 22 Filed 01/16/19 Page 20 of 20 Page|D 68

12. Entire Agreement

This plea agreement constitutes the entire agreement between the

government and the defendant with respect to the aforementioned guilty plea

and no other promises, agreements, or representations exist or have been

made to the defendant or defendants attorney with regard to such guilty plea.

13. Certification

T he defendant and defendants counsel certify that this plea

agreement has been read in its entirety by (or has been read to) the defendant

and that defendant fully understands its terms

DATED this 16 */"

rt>l@

l\/l lissa J /
De endaih

jQ//a@

David Dee
Attorney for Defendant

 

20

day of Sc\v\wmr ,2019.

MARIA CHAPA LOPEZ
United States Attorney

/a<laz§z§@

Taylor G Stout
Assistant United States Attorney

Christopher F . l\/l`urray
Assistant United States Attorney
Chief, Violent Crirnes and Narcotics

 

